Case 5:21-cv-05009-TLB-ELW Document 10              Filed 04/06/21 Page 1 of 2 PageID #: 21




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

  JOSE SANDOVAL                                                               PLAINTIFF

  V.                              CASE NO. 5:21-CV-05009

  CORPORAL RAINES and
  NURSE VELDA                                                             DEFENDANTS


                                   OPINION AND ORDER

         This is a civil rights action filed by the Plaintiff pursuant to 42 U.S.C. § 1983.

 Plaintiff proceeds pro se and seeks leave to proceed in forma pauperis (“IFP”) (Docs. 2

 & 6). Plaintiff is incarcerated in the Washington County Detention Center.

         By Order (Doc 7) entered on February 2, 2021, Plaintiff was directed to file a

 complete application to proceed IFP.        His prior applications had not contained the

 certificate of account. When Plaintiff failed to file the complete IFP application, a Show

 Cause Order (Doc. 9) was entered. The show cause response was due by March 22,

 2021.

         To date, Plaintiff has not filed a complete IFP application. Plaintiff has not sought

 an extension of time to comply with the Order. Additionally, Plaintiff has not responded

 to the Show Cause Order or sought an extension of time to do so. No mail has been

 returned as undeliverable.

         The Federal Rules of Civil Procedure specifically contemplate dismissal of a case

 on the ground that the plaintiff failed to prosecute or failed to comply with an order of the

 court. Fed. R. Civ. P. 41(b); Line v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962)

 (stating that the district court possesses the power to dismiss sua sponte under Rule

 41(b)). Pursuant to Rule 41(b), a district court has the power to dismiss an action based
                                              [1]
Case 5:21-cv-05009-TLB-ELW Document 10            Filed 04/06/21 Page 2 of 2 PageID #: 22




 on “the plaintiff’s failure to comply with any court order.” Brown v. Frey, 806 F.2d 801,

 803-04 (8th Cir. 1986) (emphasis added). Additionally, Rule 5.5(c)(2) of the Local Rules

 for the Eastern and Western Districts of Arkansas requires parties appearing pro se to

 monitor the case, and to prosecute or defend the action diligently.

        Therefore, pursuant to Rule 41(b), this Complaint should be and hereby is

 DISMISSED WITHOUT PREJUDICE based on Plaintiff’s failure to prosecute this case,

 his failure to obey the order of the Court, and his failure to comply with Local Rule

 5.5(c)(2). Fed. R. Civ. P. 41(b).

        IT IS SO ORDERED on this 6th day of April, 2021.




                                          /s/ Timothy L. Brooks____________
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE




                                            [2]
